Citation Nr: 1009408	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether termination of the Veteran's nonservice-connected 
improved disability pension benefits as of November 1, 2006, 
proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an action taken by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Little 
Rock, Arkansas in October 2007.

The Veteran requested a personal hearing before the Board on 
his April 2008 substantive appeal; however, he subsequently 
withdrew such request by letter dated in April 2008.  See 
38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  The Veteran married his current spouse in October 2006.

2.  The Veteran reported that as of November 1, 2006, his 
spouse had recurring annual income in the amount of $24,960.

3.  As of November 1, 2006, the Veteran was in receipt of 
annual Social Security benefits in the amount of $9,030; he 
also had unreimbursed medical expenses in the calculated 
amount of $1,062.

4.  The Veteran reported that while he and his spouse 
maintain separate residences, they are neither legally 
separated nor estranged.

5.  As of November 1, 2006, the Veteran's countable annual 
income for VA pension purposes is in excess of the 
established maximum rate of pension payable.


CONCLUSION OF LAW

Termination of the Veteran's nonservice-connected improved 
disability pension benefits as of November 1, 2006, was 
proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.60, 3.103, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran 
and General Due Process Considerations

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable 
to the instant appeal.  The VCAA imposes obligations on VA in 
terms of its duty to notify and assist claimants; however, 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  As discussed 
in more detail below, the essential facts in this case are 
not in dispute and the outcome of this appeal rests on the 
interpretation and application of the relevant law.  As such, 
the VCAA does not apply.  Id.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2009).  Generally, a veteran should be provided at 
least sixty days notice prior to an adverse action by the VA 
to reduce or terminate benefits as well as an opportunity for 
a hearing to present evidence as to why such adverse action 
should not take place.  38 C.F.R. § 3.103(b)(2).  However, as 
in the present case, when such adverse action is based solely 
on factual and unambiguous information or statements as to 
income, net worth, or dependency or marital status that a 
veteran provided to VA in writing or orally with knowledge or 
notice that such information would be used to calculate 
benefit amounts, advance notice and opportunity is not 
required.  See 38 C.F.R. § 3.103(b)(3).  See also Veteran's 
Statement received in March 2007 (notifying VA that his 
income has changed due to his marriage); Improved Pension 
Eligibility Verification Report (EVR) received in March 2007.  
The Veteran and his representative were provided adequate 
notice of the VA's decision to terminate his disability 
pension benefits and, subsequently, were accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Thus, the Board concludes that there is no 
prejudice in proceeding with a determination at this time.  

Analysis

By way of background, the Veteran was in receipt of 
nonservice-connected improved disability pension benefits as 
of December 1, 2003.  In March 2007, the Veteran wrote to the 
VA that his income had changed due to a new marriage; he 
enclosed an updated EVR which contained information regarding 
his spouse's income.  Specifically, the Veteran indicated on 
this form that he was married and living with his spouse, 
that this marriage occurred in October 2006, and that his 
spouse was in receipt of annual gross wages for the year 2006 
in the amount of $24,960.  He also noted that she was 
supposed to have been paid $4,576 in child support, but that 
such income had not actually been received.  Finally, the 
Veteran reported three unmarried dependent children in his 
custody.  

Thereafter, in September 2007, the Veteran notified the VA 
that the three children identified on the March 2007 EVR are 
from his spouse's previous marriage.  See Report of Contact 
dated in September 2007.  He also indicated that although he 
is not legally separated from his spouse, he maintained a 
separate residence from his spouse and her three children 
where he "stay[ed] most of [the] time" due to his severe 
depression.  See Statement in Support of Claim received in 
September 2007.  Finally, he informed the VA that his 
spouse's income for the year 2007 was the same as that 
reported for the year 2006 on the aforementioned EVR.  See 
Report of Contact dated in September 2007. 

The RO notified the Veteran by letter dated in October 2007 
that his nonservice-connected improved pension disability 
benefits were being adjusted to reflect the newly received 
information.  Specifically, pension benefits were to be 
terminated, effective November 1, 2006, the date the 
Veteran's countable income exceeded the maximum allowable 
rate for pension purposes.  He was also informed that his 
spouse and her three children would not be considered 
dependents for VA pension purposes based on the information 
received.  

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable annual 
income.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 
(2009).  In order to receive pension, the specified wartime 
service, disability, and income requirements must all be met.  
See 38 U.S.C.A. § 1521.  

Countable income consists of payments of any kind from any 
source received during a twelve-month annualization period 
(e.g., a year), unless specifically excluded.  38 C.F.R. § 
3.271 (2009).  It also includes income of a veteran's spouse 
regardless of whether dependency has been established for VA 
pension purposes.  See 38 C.F.R. § 3.271(f)(2); see also 
38 C.F.R. § 3.23(d)(4).  Moreover, for purposes of 
determining entitlement to pension under 38 U.S.C. § 1521, a 
person shall be considered as living with his or her spouse 
even though they reside apart unless they are estranged.  
38 U.S.C.A. § 1521(h)(2); 38 C.F.R. § 3.60 (2009).  

For the purpose of determining entitlement, the monthly rate 
of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by twelve.  
38 C.F.R. § 3.273(a) (2009).  As discussed previously, the 
Veteran reported annual income for his spouse in the amount 
of $24,960.  The record also contains information from the 
Social Security Administration (SSA) that the Veteran was in 
receipt of annual income in the amount of $9,030 as of 
November 1, 2006, and was paying annual medical premiums in 
the amount of $1,062.  See SSA Inquiry.  Totaling the above 
reported incomes and subtracting unreimbursed medical 
expenses, the Veteran's countable income as of November 1, 
2006, is $32,928.  See 38 C.F.R. § 3.272(g) (unreimbursed 
medical expenses paid by the veteran or his spouse are 
excluded from income if they exceed five percent of the 
maximum relevant annual VA pension rate).

Effective November 1, 2006, the maximum annual pension rate 
(MAPR) for a veteran with no dependents is $10,579.  See 
38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part I, Appendix B.  
Clearly, the Veteran's countable income as of November 1, 
2006, exceeds the MAPR; thus, he is not entitled to 
nonservice-connected improved pension benefits as of this 
date.  See 38 C.F.R. § 3.660(a) (2009).  Moreover, even if 
the Board were to consider the Veteran's spouse and her three 
children as dependents for VA pension purposes and consider 
the Veteran eligible for the highest MAPR (reserved for 
veterans who meet the criteria of need for aid and 
attendance), his countable income would still be excessive.  
Id.  (MAPR for a veteran in need of aid and attendance with a 
spouse and three dependent children is $26,342).  The Board 
notes that the MAPR was increased, effective December 1, 
2006.  VA Manual M21-1, Part I, Appendix B.  However, even 
with the cost-of-living increase, the Veteran's countable 
income exceeds the maximum allowable MAPR for a veteran in 
need of aid and attendance with a spouse and three dependent 
children ($27,213).  See id.  

The Board has considered the Veteran's contentions that his 
spouse's income should be excluded from his countable income.  
Notably, the Veteran acknowledged that VA law requires legal 
separation for a spouse's income to be excluded from 
countable income calculation.  However, he feels that 
consideration should be given to the fact that he and his 
spouse maintain separate residences due to medical reasons.  
He indicated in his October 2007 notice of disagreement that 
his VA benefits are used solely for his living expenses and 
that her income is used solely for her and her three 
children's living expenses; thus, her income should not be 
counted against him.  

While sympathetic to the Veteran's situation, the Board 
observes that there is no legal basis for excluding his 
spouse's income from a determination as to entitlement to 
nonservice-connected improved pension benefits.  See 
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(d)(4), 3.271(f)(2).  The 
Veteran's contentions therefore essentially constitute a 
theory of equitable relief.  However, the Board is without 
authority to grant relief on an equitable basis.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has given the most favorable reading 
possible to the facts of this case, but finds that there is 
no interpretation of the facts of this case which will 
support a legal basis for favorable action with regard to the 
Veteran's claim.  The above information clearly shows that as 
of November 1, 2006, the Veteran's countable income well 
exceeds the MAPR.  In light of the evidence, the application 
of the principle of reasonable doubt is not appropriate in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, it was proper to terminate the Veteran's 
nonservice-connected disability pension benefits effective 
November 1, 2006.  As the law, and not the evidence, is 
dispositive of this claim, his appeal must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Termination of the Veteran's nonservice-connected improved 
disability pension benefits as of November 1, 2006, was 
proper and the appeal is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


